 In the Matter ofTHEJOHNSONRUBBERCo.,EMPLOYERandUNITEDRUBBERWORKERSor AMERICA. CIO,PETITIONERCase No. 8-I?-2089SUPPLEMENTAL DECISIONANDDIRECTION OF SECOND ELECTIONOctober 31, 1946On October 16, 1946, the Board issued a Decision and Order in theabove-entitled proceeding setting aside the election held on April 2,1946, pursuant to a "STIPULATION FOR CERTIFICATIONUPON CONSENT ELECTION," without prejudice to the immedi-ate holding of a new election.The parties now desire to hold a newelection but have requested that the Board determine the eligibilitydate to be used in such election.Since the date of the original election, approximately 32 percentof the employees in the eligible voting group in that election havebeen replaced.Under these circumstances, we consider that the useof the eligibility date utilized in the first election will not fairly reflectthe desires of the present complement of employees.Accordingly, weshall direct that the customary current eligibility date be used indetermining eligibility to vote.DIRECTION OF SECOND ELECTIONIT IS HEREBY DIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with TheJohnson Rubber Co., Middlefield, Ohio, a second election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among employees in the unitdescribed in the "STIPULATION FOR CERTIFICATION UPONCONSENT ELECTION," mentioned above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-71 N L. R B., No 78.717734-47-vol 71-34511 512DECISIONSOF NATIONALLABOR RELATIONS BOARDtion, including employees who did not work during said pay-rollperiod becausetheywere,ll or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the second election,to determine whether or not they desire to be represented by UnitedRubberWorkers of America, CIO, for the purposes of collectivebargaining.